Citation Nr: 0812996	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  04-30 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 20 percent for bilateral 
hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran retired from active military service June 1974, 
after serving 20 years.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision.


FINDING OF FACT

The veteran's bilateral hearing loss is currently manifested 
by hearing acuity of Level III in the right ear and Level VII 
in the left ear.  


CONCLUSION OF LAW

Criteria for a rating in excess of 20 percent for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran is currently rated at 20 percent for bilateral 
hearing loss.  He indicated in February 2003 that his hearing 
had worsened and he felt that a higher rating was warranted.

Pursuant to VA's rating schedule, the assignment of a 
disability rating for hearing impairment is derived by a 
purely mechanical application of the rating schedule to the 
numeric designations derived from the results of audiometric 
evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometric 
tests at the frequencies of 1000, 2000, 3000, and 4000 cycles 
per second (Hertz).  To evaluate the degree of disability 
from bilateral defective hearing, the rating schedule 
establishes 11 auditory acuity levels designated from level 
I, for essentially normal acuity, through level XI, for 
profound deafness.  

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  
Similarly, if the pure tone threshold is 30 decibels or less 
at 1,000 Hz, and 70 decibels or more at 2,000 Hz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Pure tone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the pure tone threshold average.  
Table VIa will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
Section 4.86, described in the preceding paragraph.  
38 C.F.R. § 4.85(c).  

The veteran underwent a VA audiologic examination in April 
2003, the results of which are as follows, with pure tone 
thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
35
60
70
85
LEFT
50
45
70
85
100

The average pure tone threshold in the veteran's left ear was 
75 decibels.  The average pure tone threshold in the 
veteran's right ear was 63 decibels.  The veteran also 
received a score of 74 percent for the left ear and 86 
percent for the right ear on the Maryland CNC test for word 
recognition.

Accordingly, the veteran was assigned level III for his right 
ear and level VI for his left ear, which meets the schedular 
criteria for a 10 percent rating for hearing loss.  Table VIa 
was not available, as the evidence failed to show a decibel 
loss of 55 at 1,000 Hz for either ear, and failed to show a 
loss of less than 30 decibels at 1,000 Hz in either ear.

Private treatment records from 1998-2003 show that the 
veteran was diagnosed with otitis externa and an ear 
infection at various times; however, the records failed to 
show any results of audiologic testing that differed from 
what was shown on VA examinations.

In June 2004, the veteran underwent another VA examination, 
but the test results were considered unacceptable for rating 
purposes due to poor inter-test reliability; and, in July 
2004, the veteran had a private audiogram conducted, but the 
doctor indicated that background masking was difficult.

As such, the veteran's claim was remanded for another VA 
audiologic examination which he underwent in October 2007, 
the results of which are as follows, with pure tone 
thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
60
70
75
LEFT
70
75
75
85
85

The average pure tone threshold in the veteran's left ear was 
80 decibels.  The average pure tone threshold in the 
veteran's right ear was 61 decibels.  The veteran also 
received a score of 78 percent for the left ear and 86 
percent for the right ear on the Maryland CNC test for word 
recognition.

These results equate to a level III for the veteran's right 
ear and level V for his left ear, which merits a 10 percent 
rating using Table VI.  Table VIa, however, is available for 
the veteran's left ear as he has at a decibel loss of at 
least 55 at each of the four specified frequencies.  This 
results in a level VII rating for the veteran's left ear.  
Table VIa is not available for the veteran's right ear since 
the veteran had a decibel loss in his right ear at 1,000 Hz 
that was above 30 and below 55.  When applying Table VIa for 
the left ear, the results of the test show a 20 percent 
disability level for bilateral hearing loss.

While the veteran has contended on several occasions that is 
hearing loss was more severe than he is currently rated, 
audiologic testing fails to corroborate his assertions.  
Treatment records show that the veteran wears hearing aids, 
and that he has had a history of ear infections.  However, 
hearing loss for disability purposes is rated mechanically 
based on audiological testing; and in this case, at no time 
during the course of his appeal has testing of the veteran's 
hearing acuity shown hearing loss that would warrant a rating 
in excess of the 20 percent he is currently assigned.  As 
such, the criteria for a higher rating have not been met, and 
the veteran's claim is therefore denied.  

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
March 2007, informing him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  He was also asked to submit evidence 
and/or information in his possession to the RO.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

The Board acknowledges that the VCAA letter sent to the 
veteran in March 2007 does not meet all the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, thereby creating a presumption of prejudice.  
Nonetheless, such presumption has been overcome for the 
reasons discussed below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the statement of the case in July 2004 provided 
the veteran with notice of the rating criteria for rating 
hearing loss; and the veteran's claim was readjudicated 
following provision of this information.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006).  Therefore, the 
veteran can be expected to understand from the various 
letters from the RO what was needed to support his claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically, in May 2004, 
the veteran submitted a statement indicating that because 
hearing tests had shown more severe hearing loss he was 
resubmitting his claim. 

As such, any notice deficiencies do not affect the essential 
fairness of the adjudication.  Therefore, the presumption of 
prejudice is rebutted.  For this reason, no further 
development is required regarding the duty to notify.  

Private and VA treatment records have been obtained.  The 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A rating in excess of 20 percent for bilateral hearing loss 
is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


